UNITED STATES OF AMERICA

 

v.
CHRISTOPHER ADAM TETTER i 1:20CR 224 -1
EMILY NICOLE DuBREE : 1:20CR229 -2
LAURA DIANE CLINE LONG : 1:20CR 24) -3

The Grand Jury charges:

From in or about October 2018, continuing up to and including in or
about June 2019, the exact dates to the Grand Jurors unknown, in the County
of Yadkin, in the Middle District of North Carolina, and elsewhere,
CHRISTOPHER ADAM TETTER, EMILY NICOLE DuBREE, LAURA DIANE
CLINE LONG, and divers other persons, known and unknown to the Grand
Jurors, knowingly and intentionally did unlawfully conspire, combine,
confederate, and agree together and with each other to commit offenses against
the laws of the United States, that is:

To knowingly, intentionally, and unlawfully distribute quantities of a
mixture and substance containing a detectable amount of oxycodone, a
Schedule II controlled substance within the meaning of Title 21, United States
Code, Section 812, in violation of Title 21, United States Code, Section

841(a)(1).

Case 1:20-cr-00224-UA Document 1 Filed 06/22/20 Page 1 of 3
All in violation of Title 21, United States Code, Sections 846 and

841(b)(1)(C).
COUNT TWO

On or about October 15, 2018, in the County of Yadkin, in the Middle
District of North Carolina, EMILY NICOLE DuBREE knowingly and
intentionally did unlawfully distribute a quantity of a mixture and substance
containing a detectable amount of alprazolam, a Schedule IV controlled
substance within the meaning of Title 21, United States Code, Section 812; in
violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(C).

COUNT THREE

On or about October 17, 2018, in the County of Yadkin, in the Middle
District of North Carolina, EMILY NICOLE DuBREE knowingly and
intentionally did unlawfully distribute a quantity of a mixture and substance

containing a detectable amount of heroin, a Schedule I controlled substance

Case 1:20-cr-00224-UA Document 1 Filed 06/22/20 Page 2 of 3
within the meaning of Title 21, United States Code, Section 812; in violation
of Title 21, United States Code, Section 841(a)(1) and (b)(1)(C).
DATED: June 22, 2020

MATTHEW G.T. MARTIN
United States Attorney

Wri A DG. L (Ue—
BY: MICHAEL A. DEFRANCO
Assistant United States Attorney

A TBUE BILL:

FOREPERSON

Case 1:20-cr-00224-UA Document 1 Filed 06/22/20 Page 3 of 3
